
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-p-3


For Persons With a Change of Control Agreement

ROCKWELL COLLINS, INC.

PERFORMANCE UNIT AGREEMENT

                             , 2002


Target Payment:
 
$                  
 
 

(PERSONAL AND CONFIDENTIAL)

(Name and Title)

Dear (Salutation):

We are pleased to confirm that, as a key employee of Rockwell Collins, Inc. and
its subsidiaries ("Rockwell Collins" or the "Company"), you have been granted a
performance unit award payable in a lump sum cash amount under the Rockwell
Collins 2001 Long-Term Incentives Plan (the "Plan"). Any payout of your
performance unit is based on the achievement by Rockwell Collins of the goals
for Annual Sales Growth Rate (and required Cumulative Sales) and Return on Sales
for its fiscal years of 2003 through 2005 (the "Performance Period") as set
forth in the matrix attached as Exhibit A (the "Matrix"). The terms and
conditions of your award are as set forth in more detail below.

        1.    Confirmation of Award.    This performance unit agreement (this
"Agreement") confirms your award in accordance with the terms as set forth
herein. There is no need on your part to sign or return any documentation to
confirm your acceptance of this award. If you send any correspondence to the
Company in connection with this Agreement, please direct it to Rockwell Collins,
400 Collins Road, N.E., M/S 124-323, Cedar Rapids, Iowa 52498, Attention:
Corporate Secretary.

        2.    Amount of Cash Payable Pursuant to Award.    Subject to the
provisions of paragraphs 5 through 11, the amount of cash payable to you
pursuant to your award shall be determined as follows:

        (a)  The percentage of target award earned will be the percentage found
at the intersection in the Matrix of the final results achieved for Annual Sales
Growth Rate (and required Cumulative Sales) and for Return on Sales for the
Performance Period (as determined pursuant to paragraph 3).

        (b)  If the final results achieved for the Performance Period fall
between the levels of performance specified in the Matrix, the percentage of
target award payable will be interpolated consistent with the range in which the
Annual Sales Growth Rate (and required Cumulative Sales) and Return on Sales
falls as conclusively determined by the Committee (as defined below).

        (c)  No cash shall be payable for the Performance Period if the Annual
Sales Growth (and required Cumulative Sales) or Return on Sales (as determined
pursuant to paragraph 3) for the Performance Period is less than the minimum
level for the Performance Period as indicated in the Matrix.

        (d)  The cash payment as determined for achievement against goals for
annual Sales Growth Rate (and required Cumulative Sales) and for Return on Sales
for the Performance Period will be further adjusted for the Company's Total
Return to Shareowner performance (as determined pursuant to paragraph 3)
relative to the 10 peer companies listed on Exhibit B. If relative performance
is among the top 3 of the peer companies, the cash payment will be adjusted
upward by 20%. If relative performance is among the middle 4 of the peer
companies, there will be no adjustment to the cash payment. If relative
performance is among the lowest 3 of the peer companies, the cash payment will
be reduced by 20%.

        Subject to the provisions of paragraphs 5 through 11, the cash payable
to you pursuant to this performance award with respect to the Performance Period
shall be paid in a lump sum, less applicable taxes, by Rockwell Collins as soon
as practicable after the end of the Performance Period and after receipt of the
accountants' letter for the Performance Period pursuant to paragraph 12.

        3.    Definitions and Determination of Financial Performance.    "Annual
Sales Growth Rate" means, for the Performance Period, the Company's cumulative
average growth rate for the three year period. This is determined by comparing
FY2002 Sales to the FY2005 Sales and adjusting for annual compounding.
"Cumulative Sales" means, for the Performance Period, the total Sales as
reported by the Company in its audited financial statements. "Return on Sales"
means, for the Performance Period, the rate determined by dividing Net Income by
Sales. Both

--------------------------------------------------------------------------------


Net Income and Sales will be the three year cumulative values as reported in the
Company's audited financial statements after adjusting for extraordinary income
and expense items. The foregoing definitions and measures will exclude major
acquisitions and divestitures, however, they will include post-acquisition
growth.

Total Return to Shareowners is measured by adding (i) the total stock price
growth for the Performance Period, measured by comparing the average stock price
during October 2003 to the average stock price during September 2005, and
(ii) dividends paid, measured as if reinvested in stock at the payment date. In
the event of substantial changes causing an inability to calculate Total Return
to Shareowners for one or more of the peer companies listed on Exhibit B (or in
the event of spinoffs or similar transactions causing a peer company to split
into two or more peer companies), the list of peer companies shall be adjusted
accordingly to take such events into account and the new group of peer companies
shall for purposes of paragraph 2(d) be divided into a top, middle and lowest
third; provided, however, that if such new group of peer companies is not
equally divisible into three parts, then the excess number of peer companies
shall be assigned to the middle third.

In connection with the receipt of the accountants' letter for the Performance
Period pursuant to paragraph 12, the committee of the Board of Directors of
Rockwell Collins administering the Plan (which committee is herein called the
"Committee" and which, on the date hereof, is the Compensation Committee) shall
determine the Annual Sales Growth Rate, Cumulative Sales, Return on Sales and
the Total Return to Shareowners results and ranking for the Performance Period
after taking into account any adjustment as contemplated in paragraph 9.

        4.    Transferability of Award.    This performance award shall not be
transferable by you except by will or by the laws of descent and distribution.

        5.    Termination of Employment for Death, Disability, Retirement or
Elimination of Position.    If your employment by the Company terminates during
the Performance Period by reason of your death, disability, retirement under a
retirement plan of the Company or the elimination of your position, you will be
entitled to receive as soon as practicable after the end of the Performance
Period and after receipt of the accountants' letter for the Performance Period
pursuant to paragraph 12 a payment of cash, if any, that would otherwise be
payable pursuant to paragraph 2, but such amount shall be pro rated for the
portion of the Performance Period that elapsed prior to this termination of
employment.

        6.    Termination of Employment for Other Reasons.    Except as
otherwise provided in paragraphs 8 through 11, if your employment by the Company
terminates during the Performance Period other than by reason of your death,
disability, retirement under a retirement plan of the Company or the elimination
of your position, you will not be entitled to any payment of cash pursuant to
paragraph 2 with respect to the Performance Period.

        7.    Forfeiture of Award for Detrimental Activity.    If you engage in
detrimental activity (as defined in this paragraph 7) at any time (whether
before or after termination of your employment), you will not be entitled to any
payment of cash hereunder and you will forfeit all rights with respect to the
performance award under this Agreement. For purposes of this paragraph 7,
"detrimental activity" shall mean willful, reckless or grossly negligent
activity that is determined by the Committee to be detrimental to or destructive
of the business or property of the Company. Any such determination of the
Committee shall be final and binding for all purposes. Notwithstanding the
foregoing, no payment hereunder shall be forfeited or become not payable by
virtue of this paragraph 7 on or after the date of a Change of Control (as
defined in the Plan) unless the "Cause" standard set forth in paragraph 10(b) is
satisfied.

        8.    Transfer of Employment; Leave of Absence.    For the purposes of
this Agreement, (a) a transfer of your employment from Rockwell Collins to a
subsidiary or vice versa, or from one subsidiary of Rockwell Collins to another,
without an intervening period, shall not be deemed a termination of employment,
and (b) if you are granted in writing a leave of absence, you shall be deemed to
have remained in the employ of Rockwell Collins or a subsidiary of Rockwell
Collins during such leave of absence.

        9.    Adjustments.    (a) Adjustments (which may be increases or
decreases) may be made by the Committee in the Annual Sales Growth (and required
Cumulative Sales) and Return on Sales as well as in the Total Return to
Shareowners and list of peer companies, to take into account changes in law and
accounting and tax rules and to make such adjustments as the Committee deems
necessary or appropriate to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances, including, without
limitation, acquisitions or divestitures by or other material changes in the
Company or peer companies, provided that no adjustment shall be made which would
result in an increase in your compensation if your compensation is subject to
the limitation on deductibility under Section 162(m) of the Internal Revenue
Code, as amended, or any successor provision, for the year with respect to which
the adjustment occurs.

2

--------------------------------------------------------------------------------


        (b)  Subject to the provisions of paragraph 10, the determination of the
Committee as to the terms of any adjustment made pursuant to this paragraph 9
shall be binding and conclusive upon you and any other person or persons who are
at any time entitled to receipt of any payment pursuant to the award.

        10.    Change of Control.    (a) Notwithstanding any other provision, in
the event that during the Performance Period your employment is terminated on or
after a Change of Control (as defined in the Plan) (i) by the Company other than
for Cause (as defined in paragraph 10(b)) or (ii) by you for Good Reason (as
defined in paragraph 10(c)), your award shall become nonforfeitable and shall be
paid out on the date your employment is so terminated as if the Performance
Period hereunder had been completed or satisfied and as if the Annual Sales
Growth Rate (and required Cumulative Sales) and Return on Sales as well as Total
Return to Shareowner for the Company for the Performance Period were sufficient
to enable a payment to you pursuant to paragraph 2 of the cash that is equal to
your 360% of your "Target Payment" set forth on the first page of this letter.

        (b)  For purposes of paragraphs 7 and 10(a), termination for "Cause"
shall mean:

        (i)    your willful and continued failure to perform substantially your
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to you by the Board or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Board or the Chief Executive Officer of the Company believes that you
have not substantially performed your duties, or

        (ii)  your willful engaging in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company.

        For purposes of this provision, no act or failure to act, on the part of
you, shall be considered "willful" unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of employment of you shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

        (c)  For purposes of this Agreement, "Good Reason" shall mean:

        (i)    the assignment to you of any duties inconsistent in any respect
with your position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities generally in effect prior
to any Change of Control, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;

        (ii)  any failure by the Company to maintain your compensation at a
level consistent with that generally in effect prior to any Change of Control,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;

        (iii)  the Company's requiring you to be based at any office or location
other than as provided on the day preceding the Change of Control hereof or the
Company's requiring you to travel on Company business to a substantially greater
extent than required immediately prior to the Change of Control;

        (iv)  any purported termination by the Company of your employment
otherwise than for Cause; or

        (v)  any failure by the Company to comply with and satisfy Section 16(b)
of this Agreement.

        For purposes of this paragraph 10(c), any good faith determination of
"Good Reason" made by you shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by you for any reason during the 30-day
period immediately following the first anniversary of the Change of Control
shall be deemed to be a termination for Good Reason for all purposes of this
Agreement.

3

--------------------------------------------------------------------------------

        (d)  Notwithstanding any other provision, if a Change of Control (as
defined in the Plan) occurs during the Performance Period the Annual Sales
Growth Rate (and required Cumulative Sales) and Return on Sales for the Company
for the Performance Period shall be deemed to be not less than the 100% level
set forth in the attached Matrix and the Company's Total Return to Shareowners
shall be deemed to rank among the top 3 of the peer companies.

        11.    Divestiture.    In the event that your principal employer is a
subsidiary of Rockwell Collins that ceases to be such, then your employment
shall be deemed to be terminated for all purposes as of the date on which your
principal employer ceases to be a subsidiary of Rockwell Collins (herein called
the Divestiture Date) and your award shall become nonforfeitable and shall be
paid out on the Divestiture Date (x) as if the Performance Period hereunder had
been completed or satisfied and as if the Annual Sales Growth Rate (and required
Cumulative Sales) and Return on Sales as well as Total Return to Shareowner for
the Company for the Performance Period were sufficient to enable a payment to
you pursuant to paragraph 2 of the cash that is equal to 100% of your "Target
Payment" set forth on the first page of this letter, but (y) pro rated for the
portion of the Performance Period that elapsed prior to the Divestiture Date,
all as conclusively determined by the Committee.

        12.    Accountants' Letter.    As soon as practicable after the end of
the Performance Period, the Committee shall obtain a letter or other
communication from the Company's Senior Vice President and Chief Financial
Officer or the Vice President, Finance and Treasurer, or one of their successors
or designees, to the effect that such person has reviewed the determination for
the Performance Period of the Annual Sales Growth Rate (and required Cumulative
Sales) and Return on Sales as well as Total Return to Shareowners results and
ranking of the Company and that in such person's opinion such determinations
have been made in accordance with paragraph 3.

        13.    Employment Rights.    You shall not have any rights of continued
employment with the Company as a result of this award, other than the payment
rights expressly contemplated herein.

        14.    Tax Withholding.    Upon any payment to you of cash hereunder,
Federal income and other tax withholding (and state and local income tax
withholding, if applicable) may be required by the Company in respect of taxes
on income realized by you. The Company may withhold such required amounts from
your payments.

        15.    Governing Law.    This Agreement and the award provided for
hereunder shall be governed by and construed in accordance with the laws of the
State of Iowa.

        16.    Successors.    

        (a)  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (b)  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

        17.    Entire Agreement.    This Agreement and the other terms
applicable to performance units granted under the Plan embody the entire
agreement and understanding between Rockwell Collins and you with respect to the
performance units, and there are no representations, promises, covenants,
agreements or understandings with respect to the performance units other than
those expressly set forth in this Agreement and the Plan.

    Sincerely yours,  
 
 
ROCKWELL COLLINS, INC.
 
 
 
By:
  

--------------------------------------------------------------------------------

Gary R. Chadick,
Senior Vice President, General Counsel and Secretary
 

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-p-3

